Case 19-24863-JKS          Doc 113     Filed 11/14/19 Entered 11/18/19 09:00:29             Desc Main
                                      Document     Page 1 of 46



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                         Order Filed on November 14,
 McMANIMON, SCOTLAND                                                    2019 by Clerk U.S. Bankruptcy
                                                                         Court District of New Jersey
  & BAUMANN, LLC
 75 Livingston Avenue, Suite 201
 Roseland, NJ 07068
 (973) 622-1800
 Richard D. Trenk (rtrenk@msbnj.com)
 Robert S. Roglieri (rroglieri@msbnj.com)
 Counsel for Ki Hyung Kim & Hye Sook Ha,
 Debtors and Debtors-in-Possession


 In re:                                                  Chapter 11

 KI HYUNG KIM & HYE SOOK HA,                             Case No. 19-24863 (JKS)

           Debtors.                                      Confirmation Hearing and Time:
                                                         November 12, 2019 at 2:00 p.m.


                 ORDER CONFIRMING CHAPTER 11 PLAN OF THE
                 CHAPTER 11 DEBTORS AND DEBTORS-IN-POSSESSION

          The relief set forth on the following pages, numbered two (2) through six (6), is hereby

ORDERED.




  DATED: November 14,
  2019
Case 19-24863-JKS        Doc 113    Filed 11/14/19 Entered 11/18/19 09:00:29                    Desc Main
                                   Document     Page 2 of 46
(Page 2)

Debtor:                Ki Hyung Kim & Hye Sook Ha

Case Number:           19-24863 (JKS)

Caption of Order:      Order Confirming Chapter 11 Plan of the Chapter 11 Debtor and Debtor-in-Possession



           Ki Hyung Kim and Hye Sook Ha, Chapter 11 debtors and debtors-in-possession

(collectively, the “Debtors” or the “Plan Proponents”), by and through their attorneys,

McManimon, Scotland & Baumann, LLC, having filed with the Court a First Amended Plan of

Reorganization (the “Plan”) under chapter 11 of title 11, United States Code (the “Bankruptcy

Code”) [ECF 65]; and a hearing having been held before this Court on notice to all creditors and

other parties-in-interest in this case to consider the adequacy of the First Amended Disclosure

Statement (the “Disclosure Statement”) describing the Plan; and the Disclosure Statement having

been approved by Order of this Court entered on October 2, 2019 (the “Disclosure Statement

Approval Order”) [ECF 67]; and due notice of the hearing to consider confirmation of the Plan

(the “Confirmation Hearing”) having been given in accordance with the Disclosure Statement

Approval Order [ECF 68]; and the solicitation of acceptances or rejections of the Plan having been

made in the manner required by this Court and by law; and a Confirmation Hearing having been

held before the Court on November 12, 2019; and upon the entire record of this case, the argument

of counsel for the Debtors, and the evidence proffered at the Confirmation Hearing, including the

Certification of Ki Hyung Kim in support of confirmation of the Plan [ECF 96]; and the

Certification of Robert S. Roglieri, Esq., on the amended tabulation of the ballots cast in favor of

and against the Plan (the “Certification of Ballots”) [ECF 104]; and the Court having considered

the objections raised by the parties, if any; and, unless otherwise stated, all capitalized terms used

herein having the meaning set forth in the Plan; and after due deliberation and good and sufficient

cause appearing therefor;
Case 19-24863-JKS           Doc 113     Filed 11/14/19 Entered 11/18/19 09:00:29                    Desc Main
                                       Document     Page 3 of 46
(Page 3)

Debtor:                    Ki Hyung Kim & Hye Sook Ha

Case Number:               19-24863 (JKS)

Caption of Order:          Order Confirming Chapter 11 Plan of the Chapter 11 Debtor and Debtor-in-Possession



           IT IS HEREBY FOUND, THAT:

           A.       The Plan attached hereto as Exhibit A, complies with the applicable provisions of

the Bankruptcy Code and hereby is approved in its entirety.

           B.       The Plan has been proposed in good faith and not by any means forbidden by law.

           C.       The Debtors have disclosed to the Court any payments made or promised for

services or for costs and expenses in connection with this case or the Plan, and such payments have

been approved by, or are subject to the approval of, the Court as reasonable.

           D.       The Reorganized Debtors will continue to manage and operate the revested

property of the Estate.

           E.       No government regulatory commission has jurisdiction over any rates charged by

the Debtor.

           F.       All Allowed Administrative claims and Non-Tax Priority claims will be paid in full

on the Effective Date of the Plan, or as otherwise agreed to by the parties. With regard to the

aforementioned which will be paid after the Effective Date, it is with the consent of all affected

parties.

           G.       Each class of Claims is impaired under the Plan.              As reflected in the filed

Certification of Ballots, Classes 2, 3, and 4, which are impaired classes of claims, have voted to

accept the Plan, determined without including any Ballots cast by an insider. Classes 1 is an

unimpaired class and is deemed to have accepted the Plan.

           H.       The Plan is feasible. The Debtors will be able and has demonstrated his ability to

meet his financial obligations under the Plan. Confirmation and consummation of the Plan will
Case 19-24863-JKS            Doc 113    Filed 11/14/19 Entered 11/18/19 09:00:29                    Desc Main
                                       Document     Page 4 of 46
(Page 4)

Debtor:                    Ki Hyung Kim & Hye Sook Ha

Case Number:               19-24863 (JKS)

Caption of Order:          Order Confirming Chapter 11 Plan of the Chapter 11 Debtor and Debtor-in-Possession



not be followed by the need for further financial reorganization of the Debtors or the Reorganized

Debtors.

           I.       All quarterly fees due under 28 U.S.C. § 1930 have been paid or will be paid in full

on the Effective Date of the Plan.

           J.       The Debtors have no retiree benefits as that term is defined in section 1114 of the

Bankruptcy Code.

           K.       Bankruptcy Code sections 1129(a)(14) and 1129(a)(15) are not applicable to this

case.

           L.       To the extent applicable, all transfers of property under the Plan will be made in

accordance with any applicable provisions of non-bankruptcy law that govern the transfer of

property by a corporation or trust that is not a moneyed, business, or commercial corporation or

trust.

           M.       The Plan meets all of the applicable requirements of sections 1129(a) and (b) of the

Bankruptcy Code.

           N.       The classification of claims and interests under the Plan is consistent with section

1122 of the Bankruptcy Code.

           O.       The Plan specifies the classes of claims and interests impaired under the Plan and

specifies the treatment of claims or interests in such classes.

           P.       The Plan provides the same treatment for each claim or interest of a particular class.

           Q.       The Plan provides adequate means for its execution and implementation.
Case 19-24863-JKS            Doc 113    Filed 11/14/19 Entered 11/18/19 09:00:29                    Desc Main
                                       Document     Page 5 of 46
(Page 5)

Debtor:                    Ki Hyung Kim & Hye Sook Ha

Case Number:               19-24863 (JKS)

Caption of Order:          Order Confirming Chapter 11 Plan of the Chapter 11 Debtor and Debtor-in-Possession



           R.       The procedures by way which the Ballots were distributed and tabulated were fair,

properly conducted, and complied with the prior Orders of this Court.

           S.       The service of notice of the Confirmation Hearing and the solicitation of

acceptances and rejections of the Plan were appropriate and satisfactory, and were in compliance

with the provisions of the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure.

           Based upon the above findings of fact; and good and sufficient cause appearing therefor,

           IT IS ORDERED, ADJUDGED AND DECREED THAT:

           1.       The Plan filed by the Debtors [ECF 65] and annexed hereto as Exhibit A, be and

hereby is confirmed in accordance with, among other sections, the applicable provisions of

sections 1129(a) and 1129(b), provided, however, to the extent there is any other direct conflict

between the terms of the Plan and the Terms of this Confirmation Order, the terms of this

Confirmation Order shall control. The terms of the Plan are an integral part of this Confirmation

Order and hereby are incorporated herein by reference and “So Ordered” in their entirety.

           2.       The Plan satisfies section 1125 of the Bankruptcy Code without the need for re-

solicitation.

           3.       The treatment of Claims and Interests as provided in the Plan is approved.

           4.       To the extent that any objection to confirmation of the Plan has not been withdrawn

prior to entry of this Confirmation Order, all such objections are overruled.

           5.       Objections to confirmation of the Plan, including those that were raised informally,

that have been withdrawn shall be, and they hereby are, deemed withdrawn with prejudice.
Case 19-24863-JKS            Doc 113    Filed 11/14/19 Entered 11/18/19 09:00:29                    Desc Main
                                       Document     Page 6 of 46
(Page 6)

Debtor:                    Ki Hyung Kim & Hye Sook Ha

Case Number:               19-24863 (JKS)

Caption of Order:          Order Confirming Chapter 11 Plan of the Chapter 11 Debtor and Debtor-in-Possession



           6.       Immediately upon the entry of the Confirmation Order, the Plan and this

Confirmation Order shall be binding upon and inure to the benefit of the Debtors, any heirs,

executors, administrators, successors and assigns thereof, and all holders of Claims or interests,

and their respective successors and assigns, whether or not they voted to accept the Plan.

           7.       Pursuant to 11 U.S.C. § 1146(a), the sale of the Alpine Residence (as that term is

defined in the Plan) is in furtherance of a plan of reorganization in this Chapter 11 case and, as a

result, the sale and/or transfer of the Alpine Residence is exempt from any state or local realty

transfer tax or similar tax.

           8.       The Bankruptcy Court shall retain jurisdiction in order to approve a sale of the

Alpine Residence pursuant to section 363 of the Bankruptcy Code.

           9.       The Plan is hereby modified to incorporate the Stipulation and Consent Order

Concerning Debtors’ Amended Plan of Reorganization and Sale of Alpine Residence between the

Debtors and NewBank attached hereto as Exhibit B and incorporated herein by reference.

           10.      The Plan is hereby modified to incorporate the Stipulation and Consent Order

Reaffirming Debt and Payment Terms among the Debtors, S. Katzman Produce, Inc., Lily Produce

Inc. and Ryeco, LLC attached hereto as Exhibit C and incorporated herein by reference.

           11.      To the extent the Confirmation Order conflicts with the Disclosure Statement, the

Plan, or any other agreement entered into between the Debtors and any party or other orders of the

Bankruptcy Court, this Confirmation Order shall control.

           12.      Failure specifically to include or reference particular sections or provisions of the

Plan or any related agreement in this Confirmation Order shall not diminish or impair the
Case 19-24863-JKS            Doc 113    Filed 11/14/19 Entered 11/18/19 09:00:29                    Desc Main
                                       Document     Page 7 of 46
(Page 7)

Debtor:                    Ki Hyung Kim & Hye Sook Ha

Case Number:               19-24863 (JKS)

Caption of Order:          Order Confirming Chapter 11 Plan of the Chapter 11 Debtor and Debtor-in-Possession



effectiveness of such sections or provisions, it being the intent of the Bankruptcy Court that the

Plan be confirmed and such provisions and related agreements be approved in their entirety.

           13.      All payments contemplated under the Plan and/or this Confirmation Order may be

prepaid at any time, without penalty or interest.

           14.      This Order shall not be subject to a stay pursuant to Bankruptcy Rule 3020(e).

           15.      The Court shall retain exclusive jurisdiction over this reorganization case, including

exclusive jurisdiction over all controversies, disputes, and suits which may arise in connection

with the interpretation or enforcement of the Plan and this Confirmation Order or in connection

with the enforcement of remedies under the Plan and this Confirmation Order.
Case 19-24863-JKS   Doc 113    Filed 11/14/19 Entered 11/18/19 09:00:29   Desc Main
                              Document     Page 8 of 46




                        EXHIBIT A
Case 19-24863-JKS       Doc 113    Filed 11/14/19 Entered 11/18/19 09:00:29          Desc Main
                                  Document     Page 9 of 46



McMANIMON, SCOTLAND
 & BAUMANN, LLC
75 Livingston Avenue, Suite 201
Roseland, NJ 07068
(973) 622-1800
Richard D. Trenk (rtrenk@msbnj.com)
Robert S. Roglieri (rroglieri@msbnj.com)
Counsel for Ki Hyung Kim & Hye Sook Ha,
Debtors and Debtors-in-Possession

                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEW JERSEY


In re:                                                Chapter 11

KI HYUNG KIM & HYE SOOK HA,                           Case No. 19-24863 (JKS)

         Debtors.


                    FIRST AMENDED PLAN OF REORGANIZATION

         The Debtors/Plan Proponents respectfully submit this First Amended Plan of

Reorganization pursuant to chapter 11 of title 11 of the United States Code, in the form annexed

hereto and made a part hereof.

                                            McMANIMON, SCOTLAND
                                             & BAUMANN, LLC
                                            Counsel for Ki Hyung Kim & Hye Sook Ha, Debtors
                                            and Debtors-in-Possession


                                            By:    /s/ Richard D. Trenk
                                                     RICHARD D. TRENK
Dated: September 26, 2019

                                            By:    /s/ Ki Hyung Kim
                                                      KI HYUNG KIM
Dated: September 26, 2019

                                            By:    /s/ Hye Sook Ha
                                                      HYE SOOK HA
Dated: September 26, 2019
Case 19-24863-JKS               Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                                              Desc Main
                                       Document    Page 10 of 46



                                                  TABLE OF CONTENTS

                                                                                                                                          Page
I.       INTRODUCTION ....................................................................................................................1

II.      CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS .........................1
         A.        General Overview ................................................................................................. 1
         B.        Definitions............................................................................................................. 2
         C.        Unclassified Claims .............................................................................................. 8
                   1.      Administrative Expenses and Fees ........................................................... 8
                   2.      Priority Tax Claim .................................................................................... 10
         D.        Classified Claims .................................................................................................. 10
                   1.      Classes of Secured Claims ........................................................................ 10
                   2.      Priority Non-Tax Claims
                           Error! Bookmark not defined.
                   3.      General Trading ........................................................................................ 11
                   4.      Class of General Unsecured Claims ......................................................... 12
         E.        Acceptance or Rejection of Plan ........................................................................... 12
         F.        Means of Effectuating the Plan ............................................................................. 13
                   1.      Funding for the Plan.................................................................................. 13
                   2.      Disbursing Agent ...................................................................................... 13
III.     TREATMENT OF MISCELLANEOUS ITEMS .....................................................................13
         A.        Executory Contracts and Unexpired Leases ......................................................... 13
                   1.     Rejections .................................................................................................. 13
         B.        Changes in Rates Subject to Regulatory Commission Approval.......................... 14
         C.        Retention of Jurisdiction ....................................................................................... 14
         D.        Procedures for Resolving Contested Claims......................................................... 17
         E.        Notices under the Plan .......................................................................................... 17
IV.      EFFECT OF CONFIRMATION OF PLAN .............................................................................17
         A.        Discharge .............................................................................................................. 17
         B.        Settlement of Claims and Controversies; General Injunction............................... 17
         C.        Revesting of Property in the Debtors .................................................................... 18
         D.        Modification of Plan ............................................................................................. 18
         E.        Post-Confirmation Conversion/Dismissal ............................................................ 19
         F.        Post-Confirmation Quarterly Fees ........................................................................ 19




                                                                      i
4841-1529-4120, v. 1
Case 19-24863-JKS        Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29              Desc Main
                                Document    Page 11 of 46



                                                I.
                                          INTRODUCTION

         Ki Hyung Kim (“Mr. Kim”) and Hye Sook Ha (“Mrs. Ha,” and, collectively with Mr.

Kim, the “Debtors”) are the Debtors and Debtors-in-Possession in the instant chapter 11

bankruptcy case. On July 31, 2019, the Debtors commenced their bankruptcy case by filing a

voluntary chapter 11 petition under the United States Bankruptcy Code (the “Bankruptcy Code”),

11 U.S.C. § 101, et seq. Chapter 11 of the Bankruptcy Code allows the Debtors to propose a plan

of reorganization. This document is the chapter 11 plan (the “Plan”) proposed by the Debtors (the

“Proponents”). Sent to you in the same envelope as this document is the Disclosure Statement

which has been approved by the United States Bankruptcy Court for the District of New Jersey

(the “Court”), and which is provided to help you understand the Plan.

         This is a reorganization plan. In other words, the Proponents seek to accomplish payments

under the Plan by satisfying Administrative Expense Claims, with the exception of Administrative

Tax Claims, in full on the Effective Date. Allowed Unsecured Claims shall receive the pro rata

share of $100,000 over ten (10) years. The Effective Date of the proposed Plan is thirty (30) days

after the date on which the Confirmation Order becomes final.

                                    II.
           CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

    A. General Overview

         As required by the Bankruptcy Code, the Plan classifies claims in various classes

according to their right to priority of payments as provided in the Bankruptcy Code. The Plan

states whether each class of claims is impaired or unimpaired. The Plan provides the treatment

each class will receive under the Plan.




                                                 1
4841-1529-4120, v. 1
Case 19-24863-JKS         Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                Desc Main
                                 Document    Page 12 of 46



    B. Definitions

         Scope of Definitions. For purposes of this Plan, except as expressly otherwise provided

or unless the context otherwise requires, all capitalized terms not otherwise defined shall have

the meanings assigned to them in this Section of the Plan. In all references herein to any parties,

persons, entities, or corporations, the use of any particular gender or the plural or singular

number is intended to include the appropriate gender or number as the text may require.

         1.       Administrative Expense shall mean any cost or expense of administration of the

         chapter 11 case allowable under section 507(a) of the Bankruptcy Code, including,

         without limitation, any actual and necessary expenses of preserving the estate of the

         Debtors, any actual and necessary expense of operating the business of the Debtors, any

         indebtedness or obligation incurred or assumed by the Debtors in connection with the

         conduct of his business or for the acquisition or lease of property or the rendition of

         services to the Debtors, all allowances of compensation and reimbursement of expenses,

         any fees or charges assessed against the estate of the Debtors under chapter 123, title 28,

         of the United States Code, and the reasonable fees and expenses incurred by the

         Proponents in connection with the proposal and confirmation of this Plan.

         2.       Allowed when used as an adjective preceding the words “Claim” or “Claims”

         shall mean any Claim against the Debtors, proof of which was filed on or before the date

         designated by the Bankruptcy Court as the last date for filing proofs of claim against such

         the Debtors, or, if no proof of claim is filed, which has been or hereafter is listed by the

         Debtors as liquidated in amount and not disputed or contingent and, in either case, a

         Claim as to which no objection to the allowance thereof has been interposed with the

         applicable period of limitations fixed by the Plan, the Bankruptcy Code, the Federal




                                                  2
4841-1529-4120, v. 1
Case 19-24863-JKS         Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29             Desc Main
                                 Document    Page 13 of 46



         Rules of Bankruptcy Procedure, Local Rules, or as to which any objection has been

         interposed and such Claim has been allowed in whole or in part by a Final Order. Unless

         otherwise specified in the Plan, “Allowed Claim” shall not, for purposes of computation

         of distributions under the Plan, include interest on the amount of such Claim from and

         after the Petition Date.

         3.       Allowed Administrative Expense shall mean any Administrative Expense

         allowed under section 507(a)(1) of the Bankruptcy Code.

         4.       Allowed Unsecured Claim shall mean an Unsecured Claim that is or has become

         an Allowed Claim.

         5.       Alpine Residence shall mean the property located at 41 Brenner Place, Alpine,

         New Jersey.

         6.       Bankruptcy Code shall mean the Bankruptcy Reform Act of 1978, as amended,

         and as codified in title 11 of the United States Code.

         7.       Bankruptcy Court shall mean the United States Bankruptcy Court for the

         District of New Jersey having jurisdiction over the chapter 11 case and, to the extent of

         any reference made pursuant to 28 U.S.C. Section 158, the unit of such District Court

         constituted pursuant to 28 U.S.C. Section 151.

         8.       Bankruptcy Rules shall mean the rules and forms of practice and procedure in

         bankruptcy, promulgated under 28 U.S.C. § 2075 and also referred to as the Federal

         Rules of Bankruptcy Procedure.

         9.       Business Day means and refers to any day except Saturday, Sunday, and any

         other day on which commercial banks in New Jersey are authorized by law to close.




                                                  3
4841-1529-4120, v. 1
Case 19-24863-JKS         Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                Desc Main
                                 Document    Page 14 of 46



         10.      Chapter 11 Case shall mean the case under chapter 11 of the Bankruptcy Code in

         which Ki Hyung Kim and Hye Sook Ha are the Debtors.

         11.      Claim shall mean any right to payment from the Debtors whether or not such

         right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,

         unmatured, disputed, undisputed, legal, equitable, secured, or unsecured; or any right to

         an equitable remedy for breach of performance if such breach gives rise to a right of

         payment from the Debtors whether or not such right to an equitable remedy is reduced to

         judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or

         unsecured. All claims as such term is defined in Section 101(5) of the Bankruptcy Code.

         12.      Class shall mean a grouping of substantially similar Claims for common

         treatment thereof pursuant to the terms of this Plan.

         13.      Code shall mean title 11 of the United States Code, otherwise known as the

         Bankruptcy Code.

         14.      Confirmation shall mean the entry of an Order by this Court approving the Plan

         in accordance with the provisions of the Bankruptcy Code.

         15.      Confirmation Hearing shall mean a hearing conducted before the Bankruptcy

         Court for the purpose of considering confirmation of the Plan.

         16.      Confirmation Order shall mean an Order of the Bankruptcy Court confirming

         the Plan in accordance with the provisions of chapter 11 of the Bankruptcy Code.

         17.      Creditor shall mean any person that has a Claim against the Debtors that arose on

         or before the Petition Date or a Claim against the Debtors’ estate of any kind specified in

         section 502(g), 502(h) or 502(i) of the Bankruptcy Code. This includes all persons,

         corporations, partnerships, or business entities holding claims against the Debtors.




                                                  4
4841-1529-4120, v. 1
Case 19-24863-JKS          Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29              Desc Main
                                  Document    Page 15 of 46



         18.       Debt means, refers to and shall have the same meaning ascribed to it in section

         101(12) of the Bankruptcy Code.

         19.       Debtors shall mean Ki Hyung Kim and Hye Sook Ha, collectively.

         20.       Deoksung Loan shall mean the loan entered into between Deoksung Fruit &

         Vegetable Corp. and NewBank on October 17, 2017 in the principal amount of

         $1,550,000.

         21.       Disbursing Agent shall mean the Reorganized Debtors or any party appointed by

         and subject to Court approval, which shall effectuate this Plan and hold and distribute

         consideration to be distributed to holders of Allowed Claims pursuant to the provisions of

         the Plan and Confirmation Order.

         22.       Disclosure Statement means and refers to the Disclosure Statement filed by the

         Debtors as required pursuant to section 1125, et seq. of the Bankruptcy Code.

         23.       Effective Date shall mean thirty (30) days after the day on which the

         Confirmation Order becomes a Final Order.

         24.       Final Order shall mean an order of the Bankruptcy Court of a court of competent

         jurisdiction to hear appeals from the Bankruptcy Court which, not having been reversed,

         modified, or amended, and not being stayed, and the time to appeal from which or to seek

         review or rehearing of which having expired, has become final and is in full force and

         effect.

         25.       General Trading shall mean General Trading Co., Inc.

         26.       Hansol shall mean Hansol CPAs LLP, the Debtors’ proposed accountants.




                                                  5
4841-1529-4120, v. 1
Case 19-24863-JKS         Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                Desc Main
                                 Document    Page 16 of 46



         27.      Impaired when used as an adjective preceding the words “Class of Claims” shall

         mean that the Plan alters the legal, equitable, or contractual rights of the member(s) of

         that class.

         28.      Kumkang Loan shall mean the loan entered into between Kumkang Fruit &

         Vegetable Corp. and NewBank on March 1, 2016 in the principal amount of $2,900,000.

         29.      MSB shall mean McManimon, Scotland & Baumann LLC, the Debtors’ proposed

         counsel.

         30.      Person shall mean an individual, a corporation, a partnership, an association, a

         joint stock company, a joint venture, an estate, a trust, an unincorporated organization, or

         a government or any political subdivision thereof or other entity.

         31.      Petition Date shall mean July 31, 2019, the date on which Debtors filed their

         petition for relief commencing the Chapter 11 Case.

         32.      Plan shall mean the Plan of Reorganization filed in these Proceedings, together

         with any additional modifications and amendments.

         33.      Priority Non-Tax Claim shall mean a Claim entitled to priority under sections

         507(a)(2), (3), (4), (5), (6), or (7) of the Bankruptcy Code, but only to the extent it is

         entitled to priority in payment under any such subsection.

         34.      Priority Tax Creditor shall mean a Creditor holding a priority tax claim.

         35.      Priority Tax Claim shall mean any Claim entitled to priority in payment under

         section 507(a)(8) of the Bankruptcy Code, but only to the extent it is entitled to priority

         under such subsection.

         36.      Proceedings shall mean Debtors’ Chapter 11 Case.




                                                  6
4841-1529-4120, v. 1
Case 19-24863-JKS           Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29              Desc Main
                                   Document    Page 17 of 46



         37.      Professional Persons means and refers to all attorneys, accountants, appraisers,

         consultants, and other professionals retained or to be compensated pursuant to an Order

         of the Court entered under sections 327, 328, 330, or 503(b) of the Bankruptcy Code.

         38.      Professional Claim means and refers to a claim by any and all professionals as

         provided for in sections 327, 328, 330, and 503(b) of the Bankruptcy Code.

         39.      Proponents means the Debtors.

         40.      Reorganized Debtors means the Debtors after confirmation of the Plan.

         41.      Secured Claim means and refers to a Claim which is secured by a valid lien,

         security interest, or other interest in property in which the Debtors have an interest which

         has been perfected properly as required by applicable law, but only to the extent of the

         value of the Debtors’ interest in such property, determined in accordance with section

         506(a) of the Bankruptcy Code.

         42.      SGDR shall mean Starr, Gern, Davison and Rubin, P.C., the Debtors’ proposed

         special counsel.

         43.      Unsecured Claim shall mean any claim against the Debtors which arose or which

         is deemed by the Bankruptcy Code to have arisen prior to the Petition Date for such

         Debtors, and which is not (i) a secured claim pursuant to section 506 of the Bankruptcy

         Code, as modified by section 1111(b) of the Bankruptcy Code, or (ii) a Claim entitled to

         priority under sections 503 or 507 of the Bankruptcy Code. “Unsecured Claim” shall

         include all Claims against the Debtors that are not expressly otherwise dealt with in the

         Plan.

         44.      Youngchuk Loan shall mean the loan entered into between Youngchuk Fruit &

         Vegetable Corp. and NewBank on April 27, 2018 in the principal amount of $1,550,000.




                                                  7
4841-1529-4120, v. 1
Case 19-24863-JKS         Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29               Desc Main
                                 Document    Page 18 of 46



         45.      Other Definitions, a term used and not defined herein but that is defined in the

         Bankruptcy Code, shall have the meaning set forth therein.           The words “herein”,

         “hereof,” “hereto,” “hereunder,” and others of similar import refer to the Plan as a whole

         and not to any particular section, subsection, or clause contained in the Plan. Moreover,

         some terms defined herein are defined in the section in which they are used.

    C. Unclassified Claims

         Certain types of claims are not placed into voting classes; instead they are unclassified.

They are not considered impaired and they do not vote on the Plan because they are

automatically entitled to specific treatment provided for them in the Bankruptcy Code. As such,

the Proponents have not placed the following claims in a class. The treatment of these claims is

provided below.

                  1. Administrative Expenses and Fees

         Administrative expenses are claims for costs or expenses of administering the Debtors’

Chapter 11 Case which are allowed under Bankruptcy Code section 503(b). Fees payable to the

Clerk of the Bankruptcy Court and the Office of the United States Trustee were also incurred

during the Chapter 11 Case. The Bankruptcy Code requires that all administrative expenses be

paid on the Effective Date of the Plan, unless a particular claimant agrees to different treatment.

         At the time of filing the Plan, the Internal Revenue Service and New Jersey Division of

Taxation (collectively, the “Taxing Authorities”) have not filed proofs of claim in the Debtors’

Chapter 11 Case. To the extent the Taxing Authorities assert a claim, the Debtors reserve the

right to review and object to same. Any Administrative Tax Claims will be satisfied over five

(5) years from the Filing Date, with interest at the rate of three (3%) percent.




                                                  8
4841-1529-4120, v. 1
Case 19-24863-JKS         Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29             Desc Main
                                 Document    Page 19 of 46



         The following chart lists all of the Debtors’ unpaid administrative fees and expenses

(“Compensation”), an estimate of future professional fees and other administrative claims and fees

and their treatment the Plan:

                                                                                     TYPE OF
          NAME                   AMOUNT                   TREATMENT                   CLAIM
                                ESTIMATED
 MSB                              $75,000           Payment in full on            Administrative
                                                    Effective Date, or through
                                                    other agreement
 Hansol                          $10,000            Payment in full on            Administrative
                                                    Effective Date, or through
                                                    other agreement
 SGDR                            $10,000            Payment in full on            Administrative
                                                    Effective Date, or through
                                                    other agreement
 Office of U.S. Trustee            TBD              Payment in full on            Administrative
 Fees                                               Effective Date

        APPROXIMATE              $95,000
              TOTAL             (estimated)

         All entities seeking an award by the Bankruptcy Court of Fee Claims (i) shall file their

respective final applications for allowance of compensation for services rendered and

reimbursement of expenses incurred by the date that is 30 days after the Effective Date and (ii)

shall be paid in full in such amounts as are Allowed by the Bankruptcy Court (a) on the date

upon which the Order relating to any such Allowed Fee Claim is entered, or (b) upon such other

terms as may be mutually agreed upon between the holder of such an Allowed Fee Claim and the

Debtors.       The Debtors are authorized to pay compensation for services rendered or

reimbursement of expenses incurred after the Confirmation Date in the ordinary course and

without the need for Bankruptcy Court approval.




                                                9
4841-1529-4120, v. 1
Case 19-24863-JKS        Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                 Desc Main
                                Document    Page 20 of 46



                  2. Priority Tax Claim

         Priority tax claims are certain unsecured income, employment and other taxes described by

Code Section 507(a)(8). The Bankruptcy Code requires that each holder of such a section

507(a)(8) priority tax claim receive the present value of such claim in deferred cash payments,

over a period not exceeding five (5) years from the date of the assessment of such tax.

         At the time of filing the Plan, the Taxing Authorities have not filed proofs of claim in the

Debtors’ Chapter 11 Case. To the extent the Taxing Authorities assert a claim, the Debtors

reserve the right to review and object to same. In the event there is a determination that there are

any priority taxes owed to the Taxing Authorities, or other taxing authority, said claims will be

satisfied in accordance with the requirements of section 507(a)(8), with interest at the rate of three

(3%) percent.

    D. Classified Claims

                  1. Classes of Secured Claims

         Secured claims are claims secured by liens on property of the estate. These claims are to

be treated as follows:

 CLASS        DESCRIPTION        INSIDERS IMPAIRED AMOUNT                       TREATMENT
                                                   OWED
                                   (Y/N)    (Y/N)
    1          New                    N               N       $2,056,310.38     The Alpine Residence is
               Millennium                                                       appraised at $3,300,00.
               Bank                                                             The Debtors may sell the
                                                                                Alpine Residence or it may
                                                                                be the subject of a
                                                                                stipulation  lifting    the
                                                                                automatic stay. The sale
                                                                                proceeds will be used to
                                                                                satisfy New Millennium’s
                                                                                Allowed Secured Claim.
                                                                                There   shall    be      no
                                                                                prepayment penalty.



                                                 10
4841-1529-4120, v. 1
Case 19-24863-JKS        Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                  Desc Main
                                Document    Page 21 of 46



 CLASS        DESCRIPTION        INSIDERS IMPAIRED AMOUNT                        TREATMENT
                                                   OWED
                                   (Y/N)    (Y/N)
    2          NewBank                 N               Y       $5,459,922.96     The Debtors shall satisfy
               (Kumkang                                                          the Claim as follows:
               Loan,                                                             The Alpine Residence sale
               Deoksung                                                          proceeds, after satisfying
               Loan, and                                                         Class 1, shall be paid to
               Youngchuk                                                         New Bank in satisfaction
               Loan)                                                             of its Allowed Secured
                                                                                 Claim.     Any deficiency
                                                                                 claim will be treated as a
                                                                                 Class 4 claim.
                                                                                 There   shall    be         no
                                                                                 prepayment penalty.

                  2. General Trading -Unsecured

         General Trading holds claims against the Debtors as a result of their guarantees of

various business debt. General Trading will be treated as follows:

CLASS            DESCRIPTION           INSIDER IMPAIRED                     TREATMENT
  #                                      (Y/N)   (Y/N)

   3          General Trading              N               Y        The Debtors shall treat this
                                                                    claim in accordance with Class
              Debtors asset     that                                4.
              this    claim       is
              unsecured.


                  3. Priority Non-Tax Claims

         Certain priority non-tax claims that are referred to in Bankruptcy Code sections

507(a)(3), (4), (5), (6), and (7) are entitled to priority treatment. These claims are to be treated as

follows:

         At the time of filing the Plan, the Taxing Authorities have not filed proofs of claim in the

Debtors’ Chapter 11 Case. To the extent the Taxing Authorities assert a claim, the Debtors

reserve the right to review and object to same. In the event there is a determination that there are


                                                  11
4841-1529-4120, v. 1
Case 19-24863-JKS        Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29               Desc Main
                                Document    Page 22 of 46



any priority taxes owed to the Taxing Authorities, or other taxing authority, said claims will be

satisfied in accordance with the requirements of section 507(a)(8), with interest at the rate of

three (3%) percent.

                  4. Class of General Unsecured Claims

         General unsecured claims are unsecured claims not entitled to priority under Bankruptcy

Code section 507(a). These claims are to be treated as follows:

CLASS              DESCRIPTION                INSIDER IMPAIRED              TREATMENT
  #                                             (Y/N)   (Y/N)

  4      General unsecured claims                N           Y       Allowed Class 7 Claims
         • Total amount of claims = (this                            shall be paid a pro rata
         amount is still being determined                            portion of a $100,000
         in light of the fact that certain                           distribution, as follows:
         claims are subject to liquidation,
         objection and reclassification).                            x Payment Interval = Ten
                                                                       (10) payments over ten
         The scheduled amount including                                (10) years. Payments may
         guarantee,     contingent   and                               be made annually.
         disputed claims exceed $10                                  x Begin Date = Within
         million. As of 9/6/19, the total                              thirty (30) days of all
         filed unsecured claims equals                                 Allowed          Unsecured
         $4,282,731.14.                                                Creditors being fixed but
                                                                       not before the Effective
         The range of potential dividends                              Date and continuing on
         is 2.3% to 1%.                                                the anniversary of the
                                                                       Initial Payment
                                                                     x End Date = 10 years after
                                                                       the Initial Payment
                                                                     x There      shall  be    no
                                                                       prepayment penalty

                                                                     Total Payment = $100,000


      E. Acceptance or Rejection of Plan

         Each impaired class of Creditors with claims against the Debtors’ estate shall be entitled

to vote separately to accept or reject the Plan. A class of Creditors shall have accepted the Plan



                                                12
4841-1529-4120, v. 1
Case 19-24863-JKS        Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29               Desc Main
                                Document    Page 23 of 46



if the Plan is accepted by at least two-thirds in the aggregate dollar amount and more than one-

half in number of holders of the allowed Claims of such class that have accepted or rejected the

Plan. In the event that any impaired class of Creditors shall fail to accept the Plan in accordance

with section 1129(a) of the Bankruptcy Code, the Proponents reserve the right to request that the

Bankruptcy Court confirm the Plan in accordance with section 1129(b) of the Bankruptcy Code.

    F. Means of Effectuating the Plan

                  1. Funding for the Plan

         The Plan will be funded by the Debtors’ continued periodic income in accordance with

11 U.S.C. § 1129(a)(15) and, in the Debtors’ discretion, the net proceeds from the sale of any

real property owned by Debtors.         There shall be no prepayment penalty for any priority,

administrative or Class of Claims referenced above.

                  2. Disbursing Agent

         The Reorganized Debtors shall act as the disbursing agent for the purpose of making all

distributions provided for under the Plan. The Disbursing Agent shall serve without bond and

shall receive no remuneration for distribution services rendered and expenses incurred pursuant

to the Plan.

                                        III.
                         TREATMENT OF MISCELLANEOUS ITEMS

    A. Executory Contracts and Unexpired Leases

                  1. Rejections

         On the Effective Date, all Executory Contracts and unexpired leases not assumed before

the Confirmation Date will be deemed rejected. The Confirmation Order shall constitute an order

approving such rejection as of the Effective Date.




                                                13
4841-1529-4120, v. 1
Case 19-24863-JKS         Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                 Desc Main
                                 Document    Page 24 of 46



         All proofs of claim with respect to claims arising from said rejection must be filed with the

Bankruptcy Court within the earlier of (i) the date set forth for filing claims in any order of the

Bankruptcy Court approving such rejection or (ii) thirty (30) days after the Confirmation Date. Any

such claims, proofs of which are not filed timely, will be barred forever from assertion.

    B. Changes in Rates Subject to Regulatory Commission Approval

         The Debtors are not subject to governmental regulatory commission approval of their

rates.

    C. Retention of Jurisdiction

         The Court shall retain jurisdiction of this case pursuant to the provisions of chapter 11 of

the Bankruptcy Code, pending the final allowances or disallowances of all Claims effected by the

Plan, and with respect to the following matters:

                  (a)   To enable the Debtors to consummate the Plan and to resolve
                        any disputes arising therefrom;

                  (b)   To adjudicate all controversies concerning the classification,
                        estimation or allowance of any Claim herein;

                  (c)   To make such Orders as are necessary or appropriate to
                        implement the provisions of this Plan;

                  (d)   To determine the classification, estimation and priority of all
                        claims against Debtors and to re-examine any Claims which
                        may have been allowed;

                  (e)   To determine applications for the rejection or assumption of
                        executory contracts or unexpired leases pursuant to the
                        provisions of this Plan which are not determined prior to the
                        Confirmation date and to determine allowance of Claims for
                        damages with respect to rejection of any such executory
                        contracts or unexpired leases within such time as the Court
                        may direct;

                  (f)   To oversee and issue further appropriate orders respecting
                        disbursement of amounts deposited as may be required by this
                        Plan;



                                                   14
4841-1529-4120, v. 1
Case 19-24863-JKS        Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                 Desc Main
                                Document    Page 25 of 46




                  (g)   To conduct hearings on valuation, as necessary, and to
                        determine whether any party in interest is entitled to recover
                        against any Person any Claim, whether arising under Section
                        506(c) of the Bankruptcy Code, or arising out of a voidable
                        preference, a fraudulent transfer, or otherwise;

                  (h)   To hear and determine all applications for compensation and
                        other Administrative Expenses;

                  (i)   To hear and determine any and all pending adversary proceed-
                        ings or contested matters;

                  (j)   To determine all causes of action which may exist in favor of
                        Debtors;

                  (k)   To determine any modification of the Plan after confirmation
                        pursuant to Section 1127 of the Bankruptcy Code;

                  (l)   To enter any order, including injunctions, necessary to
                        establish and enforce the rights and powers of Debtors under
                        the Plan;

                  (m)   To enter a final decree pursuant to Rule 3022 of the Bank-
                        ruptcy Rules.

                  (n)   To hear and determine all controversies, suits and disputes, if
                        any, as may arise in connection with the interpretation or
                        enforcement of the Plan;

                  (o)   To hear and determine all controversies, suits and disputes, if
                        any, as may arise with regard to orders of Bankruptcy Court in
                        the Chapter 11 Case entered on or before the Confirmation
                        Date;

                  (p)   To hear and determine any and all controversies and disputes
                        arising under, or in connection with, the Plan;

                  (q)   To hear and determine any and all objections to payments
                        under the Plan;

                  (r)   To liquidate damages in connection with any disputed,
                        contingent or unliquidated Claims;

                  (s)   To adjudicate all Claims to a security or ownership interest in
                        any property of Debtors or in any proceeds thereof;



                                                 15
4841-1529-4120, v. 1
Case 19-24863-JKS        Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                    Desc Main
                                Document    Page 26 of 46




                  (t)   To adjudicate all causes of action to recover all assets and
                        properties of Debtors wherever located;

                  (u)   To enter any order, including injunctions necessary to enforce
                        the title, rights and powers of Debtors, and to impose such
                        limitations, restrictions, terms and conditions on such title
                        rights and powers as the Bankruptcy Court may deem
                        necessary or appropriate; and

                  (v)   To make such orders as are necessary or appropriate to carry
                        out the provisions of the Plan, including but not limited to
                        orders interpreting, or enforcing the provisions thereof.

         In addition, this Court shall retain jurisdiction to implement the provisions of the Plan in

the manner as provided under section 1142, sub-paragraphs (a) and (b) of the Bankruptcy Code. If

the Court abstains from exercising, or declines to exercise jurisdiction, or is otherwise without

jurisdiction over any matter set forth in this Section, or if the Debtors or Reorganized Debtors elect

to bring an action or proceeding in any other forum, then this section shall have no effect upon and

shall not control, prohibit or limit the exercise of jurisdiction by any other court, public authority or

commission having competent jurisdiction over such matters.




                                                   16
4841-1529-4120, v. 1
Case 19-24863-JKS        Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                Desc Main
                                Document    Page 27 of 46



    D. Procedures for Resolving Contested Claims

         Objections to Claims, except for those Claims more specifically deemed Allowed in the

Plan, may be filed by the Reorganized Debtors or any party in interest up to and including ninety

(90) days following entry of the Confirmation Order. With respect to disputed Claims, the

Disbursing Agent will hold in a separate interest-bearing reserve account such funds as would be

necessary in order to make the required distribution on the Claim, as listed either in the Debtors’

schedules or the filed proof(s) of claim.

    E. Notices under the Plan

         All notices, requests or demands with respect to this Plan shall be in writing and shall be

deemed to have been received within five (5) days of the date of mailing, provided they are sent

by registered mail or certified mail, postage prepaid, return receipt requested, and if sent to the

Proponents, addressed to Richard D. Trenk, Esq. and Robert S. Roglieri, Esq., McManimon,

Scotland & Baumann, LLC, 75 Livingston Avenue, Second Floor, Roseland, New Jersey 07068.

                                         IV.
                           EFFECT OF CONFIRMATION OF PLAN

    A. Discharge

         Confirmation of this Plan does not discharge any debt provided for in this Plan until the

Bankruptcy Court grants a discharge on completion of all payments under this Plan, or as

otherwise provided in § 1141(d)(5) of the Code. The Debtors will not be discharged from any

debt excepted from discharge under § 523 of the Code, except as provided in Rule 4007(c) of the

Federal Rules of Bankruptcy Procedure.

    B. Settlement of Claims and Controversies; General Injunction

         Except as otherwise provided in the Plan, the Confirmation Order will provide that all

persons and entities who have held, hold, or may hold Claims against Debtors are permanently



                                                 17
4841-1529-4120, v. 1
Case 19-24863-JKS         Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                  Desc Main
                                 Document    Page 28 of 46



enjoined, on and after the Confirmation Date, from (A) commencing or continuing in any

manner any action or other proceeding of any kind with respect to any such Claim or taking any

act to recover such Claim outside of the claims allowance procedure discussed in the Plan and

the Bankruptcy Code and Bankruptcy Rules, (B) the enforcement, attachment, collection or

recovery by any manner or means of any judgment, award, decree or Order against Debtors on

account of any such Claim, (C) creating, perfecting or enforcing any encumbrance of any kind

against Debtors or against the property or interests in property of Debtors on account of any such

Claim and (D) asserting any right of setoff, subrogation or recoupment of any kind against any

obligation due from Debtors or against the property or interests in property of Debtors on

account of any such Claim.

    C. Revesting of Property in the Debtors

         Except as provided in the Plan, the confirmation of the Plan revests all of the property of the

estate in Debtors.

    D. Modification of Plan

                  The Debtors may modify the Plan at any time before confirmation. However, the

Court may require a new disclosure statement and/or revoting on the Plan if Debtors modify the

plan before confirmation.

The Debtors may also seek to modify the Plan at any time after confirmation so long as (1) the

Plan has not been substantially consummated and (2) the Court authorizes the proposed

modification after notice and a hearing. Debtors further reserve the right to modify the treatment of

any Allowed Claims at any time after the Effective Date of the Plan upon the consent of the

Creditor whose Allowed Claim treatment is being modified, so long as no other Creditors are

materially adversely affected.




                                                   18
4841-1529-4120, v. 1
Case 19-24863-JKS         Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29               Desc Main
                                 Document    Page 29 of 46



    E. Post-Confirmation Conversion/Dismissal

                  A creditor or party in interest may bring a motion to convert or dismiss the case

under Section 1112(b), after the Plan is confirmed, if there is a default in performance of the Plan

or if cause exists under Section 1112(b). If the Court orders the case converted to Chapter 7

after the Plan is confirmed, then all property that had been property of the Chapter 11 estate, and

that has not been disbursed pursuant to the Plan, will revest in the Chapter 7 estate, and the

automatic stay will be reimposed upon the revested property only to the extent that relief from

stay was not previously granted by the Court during this case.

    F. Post-Confirmation Quarterly Fees

         Quarterly fees pursuant to 28 U.S.C. § 1930(a)(6) continue to be payable to the Office of

the United States Trustee post-confirmation until such time as the case is converted, dismissed,

or closed pursuant to a final decree.



                                               McMANIMON, SCOTLAND
                                                & BAUMANN, LLC
                                               Counsel for Ki Hyung Kim & Hye Sook Ha,
                                               Debtors and Debtors-in-Possession


                                               By:    /s/ Richard D. Trenk
                                                        RICHARD D. TRENK
Dated: September 26, 2019

                                               By:    /s/ Ki Hyung Kim
                                                         KI HYUNG KIM
Dated: September 26, 2019

                                               By:    /s/ Hye Sook Ha
                                                        HYE SOOK HA
Dated: September 26, 2019




                                                 19
4841-1529-4120, v. 1
Case 19-24863-JKS   Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29   Desc Main
                           Document    Page 30 of 46




                         EXHIBIT B
Case 19-24863-JKS          Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29               Desc Main
                                  Document    Page 31 of 46



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)
 McMANIMON, SCOTLAND
  & BAUMANN, LLC
 75 Livingston Avenue, Suite 201
 Roseland, NJ 07068
 (973) 622-1800
 Richard D. Trenk (rtrenk@msbnj.com)
 Robert S. Roglieri (rroglieri@msbnj.com)
 Counsel for Ki Hyung Kim & Hye Sook Ha,
 Debtors and Debtors-in-Possession


 In re:                                               Chapter 11

 KI HYUNG KIM & HYE SOOK HA,                          Case No. 19-24863 (JKS)

                           Debtors.


                        STIPULATION AND CONSENT ORDER
                     CONCERNING DEBTORS’ AMENDED PLAN OF
                  REORGANIZATION AND SALE OF ALPINE RESIDENCE

          The relief set forth on the following pages, numbered two (2) through six (6), is hereby

ORDERED.
Case 19-24863-JKS         Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                   Desc Main
                                 Document    Page 32 of 46
(Page 2)

Debtors:                 Ki Hyung Kim and Hye Sook Ha

Case Number:             19-24863 (JKS)

Caption of Order:        Stipulation and Consent Order Concerning Sale of Alpine Residence



           WHEREAS, on July 31, 2019 (the “Petition Date”), Debtors Ki Hyung Kim and Hye Sook

Ha (collectively, the “Debtors”) filed chapter 11 proceedings pursuant to 11 U.S.C. § 101, et seq.;

and

           WHEREAS, the Debtors are and remain debtors-in-possession pursuant to 11 U.S.C. §§

1107 and 1108; and

           WHEREAS, pursuant to the Debtors’ Schedules and Statement of Financial Affairs, the

Debtors own a residence located at 41 Brenner Place, Alpine, New Jersey, Block 59, Lot 5 (the

“Residence”); and

           WHEREAS, as of the Petition Date, New Millennium Bank held a first mortgage and

security interest in the Residence; and

           WHEREAS, as of the Petition Date, NewBank held junior mortgages and security interests

in the Residence; and

           WHEREAS, on October 18, 2019, New Millennium Bank filed a Consent Stipulation

asserting that New Millennium Bank’s secured indebtedness was $2,068,232.75 as of September

12, 2019; and

           WHEREAS, the Debtors filed their Amended Plan of Reorganization dated September 26,

2019 (the “Amended Plan”) which provides inter alia, that the “Debtors may sell the Alpine

Residence or it may be the subject of a stipulation lifting the automatic stay”; and

           WHEREAS, NewBank seeks the estate’s marketing and sale of the Residence and the

Debtors are now prepared to commit to same; and




4817-6289-7836, v. 1
Case 19-24863-JKS            Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                  Desc Main
                                    Document    Page 33 of 46
(Page 3)

Debtors:                   Ki Hyung Kim and Hye Sook Ha

Case Number:               19-24863 (JKS)

Caption of Order:          Stipulation and Consent Order Concerning Sale of Alpine Residence



           WHEREAS, on October 30, 2019, the Debtors submitted an application and order

pursuant to 11 U.S.C. § 327 seeking authorization to retain Realty 7, LLC as real estate broker to

market and sell the Residence at a commission rate of four (4%) percent of gross proceeds; and

           WHEREAS, as an accommodation to the Debtors, based upon the fair market sale of the

Residence, NewBank has agreed to the within Stipulation;

           NOW, BE IT HEREBY STIPULATED, AGREED AND ORDERED AS FOLLOWS:

           1.       New Millennium Bank asserts a secured indebtedness of $2,068,232.75 as the first

mortgagee of the Residence.

           2.       NewBank asserts a total secured indebtedness of $3,274,244.20 based upon its

junior mortgages against the Residence.

           3.       Listing of Residence. NewBank consents to the retention of Realty 7, LLC as an

exclusive real estate broker (“Broker”) for a term of six (6) months at a commission rate of four

(4%) percent of gross proceeds. To the extent that there is a selling broker, the commission will

be split two (2%) percent to Realty 7, LLC and two (2%) percent to the selling broker. No

brokerage commission shall be earned until the closing of any prospective sale.

           4.       Initial Listing Price. The Debtors shall list the Residence with the Broker at $4.5

million (“Initial Listing Price”).

           5.       Modifications to Initial Listing Price. The Debtors agree not to reduce the listing

price for a period of at least thirty (30) days and then by no more than $250,000 per month unless

consented to by NewBank (“Modified Listing Price”). NewBank may seek to have the Debtors




4817-6289-7836, v. 1
Case 19-24863-JKS           Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                   Desc Main
                                   Document    Page 34 of 46
(Page 4)

Debtors:                   Ki Hyung Kim and Hye Sook Ha

Case Number:               19-24863 (JKS)

Caption of Order:          Stipulation and Consent Order Concerning Sale of Alpine Residence



reduce the Initial Listing Price or any Modified Listing Price at an accelerated pace, pursuant to a

written notice directed to Debtors’ counsel. If the Parties cannot agree on a Modified Listing Price

or any other issues, either Party may seek an expedited determination from the Bankruptcy Court

in the event of a dispute hereunder.

           6.       Offers/363 Sale. All offers received by the Debtors shall be immediately shared

with NewBank. If the Residence is not under contract by May 15, 2020 (the “Marketing Period”),

the Debtors shall process an auction pursuant to 11 U.S.C. § 363(b), (f) and (k), with such auction

sale to take place no later than June 15, 2020. The auction shall be absolute and result in a sale,

provided (i) the gross sales price shall be acceptable to NewBank; (ii) New Millennium’s secured

claim is paid in full; (iii) all real estate taxes and liens are satisfied at closing; and (iv) the Carve-

out set forth in Paragraph 7 herein is paid at the closing to Debtors’ counsel’s attorney trust

account. In addition, NewBank shall be permitted to credit bid their allowed secured debt. In any

event, the Minimum Carve-out (defined below) shall be paid to the estate upon transfer of the

Residence.

           7.       Carve-out. Upon the closing of any sale, the estate shall receive a carve-out of

$150,000 from the gross proceeds up to $3,000,000 (the “Minimum Carve-out”); $175,000 shall

be paid to the estate from the gross proceeds between $3,000,001 and $3,500,000; and $200,000

shall be paid to the estate from the gross proceeds if the gross sale proceeds exceed $3,500,001

(“Carve-out”). The Carve-out shall not be used to pay the broker’s commission, which shall be

paid from the gross sale proceeds at closing.




4817-6289-7836, v. 1
Case 19-24863-JKS           Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                   Desc Main
                                   Document    Page 35 of 46
(Page 5)

Debtors:                   Ki Hyung Kim and Hye Sook Ha

Case Number:               19-24863 (JKS)

Caption of Order:          Stipulation and Consent Order Concerning Sale of Alpine Residence



           8.       Realty Transfer Fee. Pursuant to 11 U.S.C. § 1146(a), the sale of the Residence is

in furtherance of a plan of reorganization in this Chapter 11 case and, as a result, the sale and/or

transfer of the Residence is exempt from any state or local realty transfer tax or similar tax.

           9.       Support of Plan. NewBank agrees to withdraw its ballot rejecting the Amended

Plan, subject to approval of the Bankruptcy Court pursuant to Bankruptcy Rule 3018(a). NewBank

agrees to vote for and consent to the Debtors’ Amended Plan as modified by the terms herein.

These terms shall be incorporated in the order of plan confirmation.

           10.      Stay Relief. The stay relief order entered on October 18, 2019 shall continue in

full force and effect.

           11.      Plan Confirmation. The terms and conditions set forth in this Order shall remain

in full force and effect after entry of the confirmation order. In the event the Bankruptcy Court

does not approve this Stipulation, the Court will fix an adjourned date for the confirmation hearing

and a scheduling regarding the filing of additional papers.

           12.      Jurisdiction. The Bankruptcy Court shall retain jurisdiction over the

implementation of this Stipulation and Consent Order for the purpose of enabling any of the parties

to apply at any time for such further order, direction, and relief as may be necessary or appropriate

for the construction or interpretation of this Stipulation and Order or to effectuate or enforce

compliance with its terms. The Court shall retain jurisdiction in order to approve a sale of the

Alpine Residence pursuant to section 363 of the Bankruptcy Code.

                               [Remainder of page intentionally left blank.]




4817-6289-7836, v. 1
Case 19-24863-JKS       Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                   Desc Main
                               Document    Page 36 of 46
(Page 6)

Debtors:               Ki Hyung Kim and Hye Sook Ha

Case Number:           19-24863 (JKS)

Caption of Order:      Stipulation and Consent Order Concerning Sale of Alpine Residence



Stipulated and consented to on the terms provided herein:

  MEYER, SUOZZI, ENGLISH                                McMANIMON, SCOTLAND
   & KLEIN, P.C.                                        & BAUMANN, LLC
  Attorneys for NewBank                                 Attorneys for Ki Hyung Kim & Hye Sook
                                                        Ha, Debtors and Debtors-in-Possession

  By: /s/ Michael Antongiovanni
      Michael Antongiovanni, Esq.                       By: /s/ Richard D. Trenk
      Edward J. LoBello, Esq. (admitted pro hac             Richard D. Trenk, Esq.
                               vice)
                                                        Dated: November 8, 2019
  Dated: November 8, 2019




                                                        /s/ Ki Hyung Kim
                                                        Ki Hyung Kim, Debtor
                                                        Dated: November 8, 2019


                                                        /s/ Hye Sook Ha
                                                        Hye Sook Ha, Debtor
                                                        Dated: November 8, 2019




 4320200
4817-6289-7836, v. 1
Case 19-24863-JKS   Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29   Desc Main
                           Document    Page 37 of 46




                         EXHIBIT C
Case 19-24863-JKS          Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29              Desc Main
                                  Document    Page 38 of 46



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)
 McMANIMON, SCOTLAND
  & BAUMANN, LLC
 75 Livingston Avenue, Suite 201
 Roseland, NJ 07068
 (973) 622-1800
 Richard D. Trenk (rtrenk@msbnj.com)
 Robert S. Roglieri (rroglieri@msbnj.com)
 Counsel for Ki Hyung Kim & Hye Sook Ha,
 Debtors and Debtors-in-Possession


 In re:                                               Chapter 11

 KI HYUNG KIM & HYE SOOK HA,                          Case No. 19-24863 (JKS)

                           Debtors.


                           STIPULATION AND CONSENT ORDER
                        REAFFIRMING DEBT AND PAYMENT TERMS

          The relief set forth on the following pages, numbered two (2) through nine (9), is hereby

ORDERED.
Case 19-24863-JKS         Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                  Desc Main
                                 Document    Page 39 of 46
(Page 2)

Debtors:                 Ki Hyung Kim and Hye Sook Ha

Case Number:             19-24863 (JKS)

Caption of Order:        Stipulation and Consent Order Reaffirming Debt and Payment Terms



           WHEREAS, on July 31, 2019 (the “Petition Date”), Debtors Ki Hyung Kim and Hye Sook

Ha (collectively, the “Debtors”) filed chapter 11 proceedings pursuant to 11 U.S.C. § 101, et seq.;

and

           WHEREAS, the Debtors are and remain debtors-in-possession pursuant to 11 U.S.C. §§

1107 and 1108; and

           WHEREAS, on August 20, 2019, the Debtors filed their Disclosure Statement pursuant to

11 U.S.C. § 1125 and Chapter 11 Plan [ECF 24 & 25]; and

           WHEREAS, on September 26, 2019, the Debtors filed their First Amended Disclosure

Statement pursuant to 11 U.S.C. § 1125 and First Amended Chapter 11 Plan [ECF 64 & 65]; and

           WHEREAS, on October 2, 2019, the Bankruptcy Court approved the Debtors’ First

Amended Disclosure Statement; and

           WHEREAS, confirmation of the Debtors’ Chapter 11 Plan is scheduled for November 12,

2019; and

           WHEREAS, S. Katzman Produce, Inc. (“Katzman”), Lily Produce Inc. (“Lily”) and

Ryeco, LLC (“Ryeco”) assert they are licensees under the Perishable Agricultural Commodities

Act, 7 U.S.C. § 499a, et seq. (“PACA”) who, prior to the Petition Date, supplied BHSM Group

LLC (“BHSM”), Bongrae Fruit & Vegetable Corp. t/a Food Universe (“Bongrae”), Deoksung Fruit

& Vegetable Corp. t/a Freshway Marketplace (“Deoksung”), Kumkang Fruit & Vegetable Corp. t/a

Freshway Marketplace (“Kumkang”) and Taebaek Fruit & Vegetable Corp. t/a Freshway

Marketplace (“Taebaek”) (BHSM, Bongrae, Deoksung, Kumkang and Taebaek collectively, the

“Markets”), with perishable agricultural commodities that were accepted by the Markets; and



4845-8692-0619, v. 1
Case 19-24863-JKS         Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                  Desc Main
                                 Document    Page 40 of 46
(Page 3)

Debtors:                 Ki Hyung Kim and Hye Sook Ha

Case Number:             19-24863 (JKS)

Caption of Order:        Stipulation and Consent Order Reaffirming Debt and Payment Terms



           WHEREAS, Katzman and Lily filed an action before the United States District Court for

the Southern District of New York, Case No. 19-cv-7910 (LGS), seeking to enforce their statutory

trust rights under PACA’s trust provisions based on the Markets’ failure to pay for the produce

delivered by Katzman and Lily; and

           WHEREAS, on August 23, 2019, a temporary restraining order was entered in the United

States District Court for the Southern District of New York enjoining and restraining the Markets

from further dissipating any PACA trust assets in their possession; and

           WHEREAS, the Markets are wholly-owned and operated by Debtors, although only

Taebaek continues operations; and

           WHEREAS, on August 26, 2019, pursuant to an agreement (the “Agreement”) between

the Markets, on the one hand, and Katzman and Lily, on the other hand, which provides in relevant

part that: (1) Katzman is a qualified trust creditor and beneficiary under the provisions of PACA,

of the Markets, jointly and severally, for a debt in the principal amount of $54,943.47, plus accrued

interest at the rate of 18% per annum through August 26, 2019 in the amount of $5,418.65 and

reasonable attorneys’ fees and legal expenses incurred by Katzman in the amount of $5,253.53 for a

total debt under PACA in the amount of $65,615.64 (the “Katzman Debt”); (2) Lily is a qualified

trust creditor and beneficiary under the provisions of PACA of the Markets, jointly and severally,

for a debt in the principal amount of $82,858.00, plus accrued interest at the rate of 18% per annum

through August 26, 2019 in the amount of $4,606.69 and reasonable attorneys’ fees and legal

expenses incurred by Lily in the amount of $5,905.22 for a total debt under PACA in the amount of

$93,757.91 (the “Lily Debt”); (3) for full and final satisfaction of Katzman’s claims against the



4845-8692-0619, v. 1
Case 19-24863-JKS         Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                 Desc Main
                                 Document    Page 41 of 46
(Page 4)

Debtors:                Ki Hyung Kim and Hye Sook Ha

Case Number:            19-24863 (JKS)

Caption of Order:       Stipulation and Consent Order Reaffirming Debt and Payment Terms



Markets, they are to pay Katzman the sum of $60,197.00 (the “Katzman Settlement Amount”) in

installments; (4) for full and final satisfaction of Lily’s claims against the Markets, they are to pay

Lily the sum of $88,763.22 (the “Lily Settlement Amount”) in installments; (5) in the event the

Markets default in making the installment payments contemplated by the Agreement, Katzman

and Lily are entitled to the entry of judgment against the Markets, jointly and severally, for the full

unpaid portion of the Katzman Debt and the Lily Debt, respectively, plus all accrued interest and

attorneys’ fees; and (6) the restraining order is dissolved, the District Court litigation was settled;

and

           WHEREAS, the Agreement was so-ordered by the Hon. Lorna G. Schofield, United States

District Judge for the Southern District of New York on August 27, 2019; and

           WHEREAS, the Markets have been meeting their obligations under the Agreement as

follows: (i) the Markets have made payments totaling $13,000.00 towards the Katzman Settlement

Amount; and (ii) the Markets have made payments totaling $9,000.00 towards the Lily Settlement

Amount; and

           WHEREAS, following court approval of the Agreement, Ryeco has asserted, and Debtors

and the Markets have acknowledged, that Ryeco is a bona fide PACA trust creditor of the Markets

in the amount of $4,936.00, plus accrued interest at the rate of 18% per annum from December 3,

2018, plus accrued attorneys’ fees (the “Ryeco Debt”). The Markets have made payment totaling

$250.00 towards the Ryeco Debt; and




4845-8692-0619, v. 1
Case 19-24863-JKS            Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                  Desc Main
                                    Document    Page 42 of 46
(Page 5)

Debtors:                    Ki Hyung Kim and Hye Sook Ha

Case Number:                19-24863 (JKS)

Caption of Order:           Stipulation and Consent Order Reaffirming Debt and Payment Terms



           WHEREAS, Katzman, Lily and Ryeco assert that Debtors have joint and several liability

for the PACA debts incurred by the Markets and their obligations are non-dischargeable pursuant

to 11 U.S.C. § 523(a)(4); and

           WHEREAS, the Debtors are relying upon Taebaek’s continued operations and need

perishable goods in order to operate; and

           WHEREAS, the Debtors are willing to reaffirm the debts to Katzman, Lily and Ryeco on

the terms and conditions herein.

           NOW, BE IT HEREBY STIPULATED, AGREED AND ORDERED AS FOLLOWS:

           1.       Reaffirmation. Pursuant to 11 U.S.C. § 524, the Debtors hereby reaffirm the

Katzman Debt, Lily Debt and Ryeco Debt, together with all related obligations set forth herein, to

Katzman, Lily and Ryeco, respectively, under the terms and conditions provided herein.

           2.       Katzman. Subject to the terms of the Agreement and the default provision set forth

herein at Paragraph 5 (the “Default Provision”), the Katzman Debt be and is hereby fixed in the

amount of $47,197.00, which shall be subject to repayment terms of $1,000.00 per week beginning

on October 31, 2019. Katzman shall have an allowed unsecured claim against Debtors in this

proceeding in the amount of $47,197 under the trust provisions of PACA. Except as expressly set

forth herein, Katzman shall not seek to further amend or assert any additional proofs of claim in

this matter.

           3.       Lily.   Subject to the terms of the Agreement and the Default Provision, the Lily

Debt be and is hereby fixed in the amount of $79,763.22, which shall be subject to repayment

terms of $1,000.00 per week beginning on October 31, 2019. Lily shall have an allowed unsecured



4845-8692-0619, v. 1
Case 19-24863-JKS           Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                  Desc Main
                                   Document    Page 43 of 46
(Page 6)

Debtors:                   Ki Hyung Kim and Hye Sook Ha

Case Number:               19-24863 (JKS)

Caption of Order:          Stipulation and Consent Order Reaffirming Debt and Payment Terms



claim against Debtors in this proceeding in the amount of $79,763.22 under the trust provisions of

PACA. Except as expressly set forth herein, Lily shall not seek to further amend or assert any

additional proofs of claim in this matter.

           4.       Ryeco. Subject to the terms of this Agreement and the Default Provision, the Ryeco

Debt be and is hereby fixed in the amount of $4,686.00, which shall be subject to repayment terms

of $250.00 per week beginning on October 31, 2019. Ryeco shall have an allowed unsecured

claim against Debtors in this proceeding in the amount of $4,686.00 under the trust provisions of

PACA. Except as expressly set forth herein, Ryeco shall not seek to further amend or assert any

additional proofs of claim in this matter.

           5.       Default. In the event the Markets and/or Debtors default in the obligations or

payment terms set forth herein, on five (5) days written notice to the Debtors, Katzman, Lily and/or

Ryeco shall be entitled to the immediate entry of a consent judgment in a form mutually agreeable

to the parties (the “Consent Judgments”) in the full amount of the Katzman Debt, Lily Debt, and/or

Ryeco Debt, respectively, less any payments actually received. Interest shall accrue at the

applicable judgment rate and attorneys’ fees shall accrue in connection with the collection of the

Consent Judgments. Debtors hereby expressly waive any rights or defenses, including but not

limited to waiver, laches, or other defenses based on the passage of time, which they would be able

to assert in opposition to the efforts of Katzman, Lily and/or Ryeco to have the Consent Judgments

entered against them, and further agree to timely execute any documents reasonably requested by

Katzman, Lily and/or Ryeco, and cooperate in good faith with them, in connection with their

efforts to have the Consent Judgments entered. Upon entry, Katzman, Lily and/or Ryeco shall be



4845-8692-0619, v. 1
Case 19-24863-JKS            Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                 Desc Main
                                    Document    Page 44 of 46
(Page 7)

Debtors:                   Ki Hyung Kim and Hye Sook Ha

Case Number:               19-24863 (JKS)

Caption of Order:          Stipulation and Consent Order Reaffirming Debt and Payment Terms



entitled to seek all post-judgment remedies available at law or in equity against the Markets and/or

Debtors. Pending any default, the Consent Judgments shall be held in escrow by Katzman, Lily

and Ryeco’s lead counsel, McCarron & Diess. Upon final payment to Katzman, Lily and Ryeco,

counsel shall, within five (5) days, destroy the Consent Judgments and provide proof of destruction

to Debtors’ counsel.

           6.       Binding. This stipulation shall be binding upon the Debtors, Reorganized Debtors,

and their respective successors and assigns, including, without limitation, any subsequent Chapter

11 or Chapter 7 trustee.

           7.       Disclosures. The Debtors hereby waive the disclosures required under sections

524(c)(2) and 524(k) of the Bankruptcy Code.

           8.       Attorney Disclosures. In accordance with 11 U.S.C. § 524(c)(3), by signing this

Stipulation and Order, counsel for the Debtors certifies under penalty of perjury, pursuant to 11

U.S.C. § 1746, the following statements are true and correct: (i) this Stipulation and Order

represents a fully informed and voluntary agreement by the Debtors; (ii) this Stipulation and Order

does not impose an undue hardship on the Debtors or a dependent of the Debtors; and (iii)the

Debtors have been fully advised of the legal effect and consequences of entering into this

Stipulation and Order and the consequences of any default under this Stipulation and Order.

           9.       Not Prejudicial to Debtors’ Dependents. The parties hereby stipulate that the entry

of this stipulation is not prejudicial to the Debtors’ or their dependents and it is necessary in order

for the Debtors and Reorganized Debtors to continue to operate Taebaek which is a critical source

of monies to fund the chapter 11 plan and meet their post-petition obligations in the normal course.



4845-8692-0619, v. 1
Case 19-24863-JKS            Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29                 Desc Main
                                    Document    Page 45 of 46
(Page 8)

Debtors:                   Ki Hyung Kim and Hye Sook Ha

Case Number:               19-24863 (JKS)

Caption of Order:          Stipulation and Consent Order Reaffirming Debt and Payment Terms



           10.      Support of Chapter 11 Plan. Katzman, Lily and Ryeco hereby agree to support the

Debtors’ plan of reorganization and vote in favor as Class 4 Creditors. They waive any separate

distribution under the plan and agree to the distribution set forth herein. Ballots executed by

Katzman, Lily and Ryeco shall be held in escrow by Debtors’ counsel and released upon entry of

this Stipulation.

           11.      Extension. In light of the statutory 60-day period for the Debtors to serve a notice

of rescission as set forth in section 524(c)(4) of the Bankruptcy Code, the deadline to object to

discharge pursuant to section 523 of the Bankruptcy Code (the “Discharge Exception Deadline”)

be and hereby is extended for Katzman, Lily and Ryeco to seventy (70) days after entry of this

Stipulation and Order. This extension of time granted is without prejudice and shall not serve as

bar to entry of the Consent Judgments as set forth herein. In the event the Court, for any reason

or no reason at all, disallows or prevents this Stipulation and Consent Order from taking effect, the

Discharge Exception Deadline shall be automatically extended without further act or deed of any

party until ten (10) business days after entry of such an order.

           12.      Jurisdiction. The Bankruptcy Court shall retain jurisdiction over the subject matter

of this Stipulation and Consent Order and the parties hereto for the duration of the performance of

the terms and provisions of this Stipulation and Order for the purpose of enabling any of the parties

to apply at any time for such further order, direction, and relief as may be necessary or appropriate

for the construction or interpretation of this Stipulation and Order or to effectuate or enforce

compliance with its terms.




4845-8692-0619, v. 1
Case 19-24863-JKS   Doc 113 Filed 11/14/19 Entered 11/18/19 09:00:29   Desc Main
                           Document    Page 46 of 46
